Citation Nr: 0933007	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected low 
back disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Jeremiah J. Underhill, Esq., 
Widener University School of Law Veterans 
Law Clinic


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1965.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO, among 
other things, denied service connection for bilateral knee 
and hip disabilities.

In August 2007, the veteran provided testimony at a hearing 
before the undersigned at the Pittsburgh RO.  A transcript of 
the hearing is of record.  During the hearing, the Veteran 
raised the issue of entitlement to an increased rating for 
his service-connected low back disability with complaints of 
radiating pain and sciatic nerve involvement.  This claim is 
referred to the RO for appropriate action.

In October 2007, the Board denied the claims for service 
connection for bilateral knee and hip disabilities.  The 
Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2008, counsel for the veteran and the VA Secretary filed a 
Joint Motion with the Court to vacate and remand the October 
2007 Board decision.  By Order dated December 2008, the Court 
granted the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.



REMAND

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon, 20 Vet. App. at 83.  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.

The service treatment records indicate that that the veteran 
was involved in a car accident in November 1963 and 
complained of pain in his left leg and bilateral hip pain 
following the accident.  The Veteran was treated for hip pain 
in January 1971 and contends that his bilateral knee and hip 
disabilities, including osteoarthritis, are related to his 
1963 in-service car accident.  He also argues, in the 
alternative, that they are the result of his service-
connected low back disability.

As indicated in the Joint Motion, given that there is 
evidence of current bilateral knee and hip disabilities, and 
some indication that these disabilities may be related to 
service, a remand is required for a VA examination to 
determine the etiology of these disabilities.
 
Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be scheduled for 
a VA examination to determine the 
etiology of his bilateral knee and hip 
disabilities.  The claims file should be 
made available to the examining physician 
for review.  The physician should review 
the contents of the claims file, and note 
such review in the examination report or 
in an addendum to the report.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.

The physician should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current disability of either 
knee or hip is related to the Veteran's 
in-service car accident, or is otherwise 
related to service.  The physician should 
also provide an opinion as to whether it 
is at least as likely as not that any 
current disability of either knee or hip 
is related to his low back disability.

The physician should provide a rationale 
for each opinion rendered.  The physician 
is advised that the Veteran is competent 
to report symptoms, treatment, and 
injuries; and that his reports must be 
taken into account in formulating the 
requested opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



